Citation Nr: 0607621	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-33 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to residuals of postoperative anterior cruciate 
ligament reconstruction of the right knee.

2.  Entitlement to service connection for a right hip 
disorder as secondary to residuals of postoperative anterior 
cruciate ligament reconstruction of the right knee.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of postoperative anterior cruciate ligament 
reconstruction of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2003 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) and from a rating decision in March 2004 by the 
VA RO in Wichita, Kansas.

Although in a letter sent to the veteran in February 2004, 
the Wichita, Kansas, RO informed him that the notice of 
disagreement with the denial of entitlement to secondary 
service connection for a back disorder by the rating decision 
in April 2003 which was received from him in February 2004 
was "not accepted" by VA because he had said in a statement 
received in October 2003 that he wished to "reopen" the 
claim, the Board finds that the notice of disagreement 
received from the veteran in February 2004 was timely filed 
and met all requirements in law to be accepted as such.  See 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302(a) (2005).  
Therefore, the Board finds that the issues currently on 
appeal to the Board are as stated on the first page of this 
decision.

On August 2, 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.     



FINDINGS OF FACT

1.  The veteran's service-connected right knee disability did 
not cause but has worsened the low back disorder of right 
sacroiliitis.

2.  The veteran's service-connected right knee disability did 
not cause and has not worsened any disorder of his right hip.

3.  Residuals of postoperative anterior cruciate ligament 
reconstruction of the right knee are primarily manifested by 
pain on extended standing and walking with no more than 
moderate resulting loss of function of the right lower 
extremity, without any episodes of dislocation or subluxation 
of the right knee and without any X-ray findings of arthritis 
of the right knee.  

CONCLUSIONS OF LAW

1.  Service connection is warranted for the degree of 
aggravation of right sacroiliitis of the lumbosacral spine 
attributable to the service-connected disability of residuals 
of postoperative anterior cruciate ligament reconstruction of 
the right knee.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  A right hip disorder is not proximately due to or the 
result of the service-connected disability of residuals of 
postoperative anterior cruciate ligament reconstruction of 
the right knee and a right hip disorder was not aggravated by 
such service-connected right knee disability.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310(a) (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  The schedular and extraschedular criteria for an 
evaluation in excess of 20 percent for residuals of 
postoperative anterior cruciate ligament reconstruction of 
the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in September 2003, April 2004, and August 2005 by 
the RO satisfied the statutory and regulatory duty to notify 
provisions.  Records of the veteran's private medical 
treatment, medical opinions by his private health care 
providers, reports of multiple VA examinations to evaluate 
the nature and severity of his service-connected right knee 
disorder, and medical opinions by VA health care providers, 
all compiled during the appeal period, are contained in his 
claims file, and there is no indication in the record that 
additional evidence material to the issues decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  The timing of the notices provided to the veteran in 
April 2004, and in August 2005 by the RO did not in any way 
affect the essential fairness of the adjudication of the 
veteran's claims on appeal and was not prejudicial to him.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005).

Secondary Service Connection Claims

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).

A finding of aggravation requires a showing that there has 
been worsening of the underlying condition of an injury or 
disease as contrasted to worsening only of the symptoms of 
the injury or disease.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

With regard to the veteran's low back, VA X-rays of the 
veteran's lumbosacral spine in February 2003 showed 
spondylolisthesis of L-5 on S-1 and bilateral pars defects at 
L-5.  

"Spondylolisthesis" is forward displacement of one vertebra 
over another, usually the fifth lumbar over the body of the 
sacrum, usually due to a developmental defect in the pars 
interarticularis.  See Dorland's Illustrated Medical 
Dictionary 1563 (Dorland's) (28th ed., 1994).  The "pars 
interarticularis" is the part of the lamina between the 
superior and inferior articular processes of a lumbar 
vertebra.  See Dorland's at 1237.  "Lamina" means a thin 
flat plate or layer; it is a general term for such a 
structure, or a layer of a composite structure.  The term is 
often used alone to mean the lamina arcus vertebra.  The 
"lamina arcus vertebra" is the lamina of the vertebral 
arch; either of the pair of broad plates of bone flaring out 
from the pedicles of the vertebral arches and fusing together 
at the midline to complete the dorsal part of the arch and 
provide a base for the spinous process.  See Dorland's at 
896.

A private specialist in spinal surgery reported in September 
2004 that imaging studies of the veteran's lumbosacral spine 
taken that month showed isthmic spondylolisthesis of L-5 on 
S-1, right sacroiliitis, and degenerative disc disease at L-
5.  "Isthmic" means pertaining to an isthmus.  "Isthmus" 
is a general term for a connecting structure of region 
between two larger bodies or parts.  See Dorland's at 866.  
"Sacroiliitis" means inflammation in the sacroiliac joint.  
See Dorland's at 1479.

The private specialist in spinal surgery reported in 
September 2004 that the veteran's isthmic spondylolisthesis 
of L-5 on S-1 was asymptomatic but that his right 
sacroiliitis, which produced his low back pain, had most 
likely been "accelerated" by an altered gait which the 
veteran had which was due to his service-connected right knee 
disability.

A VA nurse practitioner who performed a clinical examination 
of the veteran in June 2004 and reviewed his pertinent 
medical records stated an opinion that the veteran's service-
connected right knee disorder had not caused his low back 
disability.

A VA specialist in orthopedics who performed a clinical 
examination of the veteran in December 2004 and reviewed his 
pertinent medical records, including various imaging studies, 
stated opinions that: the veteran's service-connected right 
knee disorder did not cause or aggravate his developmental 
defect of spondylolisthesis of L-5 on S-1 with bilateral pars 
defects at L-5; and the veteran's service-connected right 
knee disorder did not cause but has aggravated his right 
sacroiliitis.  

The VA specialist in orthopedics also reported that imaging 
studies of the veteran's lumbosacral spine, including X-rays, 
a CT scan, and an MRI, showed both degenerative arthritis 
(joint disease) and degenerative disc disease at L-5, but he 
did not state an opinion on the question of whether the 
veteran's service-connected right knee disorder caused or has 
aggravated degenerative joint disease and degenerative disc 
disease of the veteran's lumbar spine at L-5.  Nor did the 
private specialist in spinal surgery who evaluated the 
veteran in September 2004 address the question of whether the 
veteran's service-connected right knee disorder caused or has 
aggravated degenerative joint disease and degenerative disc 
disease of the veteran's lumbar spine at L-5.

The opinions provided by the VA specialist in orthopedics and 
by the private specialist in spinal surgery thus agree that 
the veteran's service-connected right knee disorder, 
residuals of postoperative anterior cruciate ligament 
reconstruction of the right knee, aggravated right 
sacroiliitis of the veteran's lumbosacral spine but did not 
cause that spinal disease and that the veteran's service-
connected right knee disorder neither caused nor aggravated 
spondylolisthesis of L-5 on S-1 and bilateral pars defects at 
L-5.

In statements dated in June 2002 and in November 2003, a 
physician who is the veteran's family doctor stated that he 
thought that the veteran's low back pain was due to the 
altered gait resulting from his service-connected right knee 
disorder and that the veteran's low back pain "originated" 
in right knee osteoarthritis.  These statements do not 
clearly deal with the medical issues of whether the veteran's 
service-connected right knee disorder caused or aggravated a 
disease or defect of the veteran's lumbosacral spine for 
which there is a diagnosis confirmed by objective imaging 
studies.  To the extent that these statements by the 
veteran's family doctor, who is evidently a primary care 
physician and not a specialist in orthopedics or surgery, 
express the view that the veteran's service-connected right 
knee disorder caused a disease or defect of the veteran's 
lumbosacral spine, the family doctor's statements are in 
conflict with the findings and opinions of the two private 
and VA specialists and are of much less probative weight than 
the specialists' opinions due to the family doctor's 
questionable qualifications to opine on that medical 
question.               

The Board concludes that the competent medical evidence of 
record demonstrates the veteran's service-connected right 
knee disorder has aggravated right sacroiliitis of his 
lumbosacral spine and that the veteran is, therefore, 
entitled to service connection for the degree of aggravation 
of right sacroiliitis of the lumbosacral spine attributable 
to his right knee disorder, residuals of postoperative 
anterior cruciate ligament reconstruction of the right knee.  
See 38 C.F.R. § 3.310(a) (2005); Allen, supra.  

However, there is no reasonable basis to allow secondary 
service connection for any disease of the veteran's 
lumbosacral spine other than right sacroiliitis, because 
there is no credible and competent evidence of record 
that the veteran's service-connected right knee disorder 
caused or has aggravated degenerative arthritis of the 
lumbosacral spine, degenerative disc disease of the 
lumbosacral spine, or spondylolisthesis of L-5 on S-1 
with bilateral pars defects at L-5.

With regard to the veteran's right hip, the issue for 
consideration is whether the veteran's service-connected 
right knee disorder caused or has aggravated a right hip 
disorder.  In their statements of record, the VA 
specialist in orthopedics who examined the veteran in 
December 2004 and the private specialist in spinal 
surgery who examined the veteran in September 2004 did 
not address that question.  In his statement received in 
November 2003, the veteran's family doctor stated an 
opinion that the veteran's right hip pain "originated" 
from his right knee disorder.  The veteran's family 
doctor did not state the mechanism or process by which a 
right hip disorder might be etiologically related to the 
veteran's service-connected right knee disorder or 
otherwise state a rationale for his opinion.  

On the other hand, the VA nurse-practitioner who 
conducted a VA examination of the veteran in June 2004 
diagnosed osteoarthritis of both hips and stated an 
opinion that it is not as likely as not that the 
veteran's service-connected right knee disorder caused 
arthritis of the right hip, because there is no objective 
evidence that the veteran has a leg length discrepancy or 
has post-traumatic arthritis of either knee which would 
result in abnormal weight-bearing.  The VA nurse 
practitioner did not express an opinion on the question 
of whether the veteran's service-connected right knee 
disorder has aggravated a right hip disorder.  

In a January 2004 treatment note, a private physician who 
is associated with the same medical group as the 
veteran's family doctor indicated that he had explained 
to the veteran that most of his hip symptoms "were 
coming from his lower back and the sacroiliac joint."        

On this record, the Board finds that the preponderance of the 
credible and competent evidence of record, including the 
opinion of the VA nurse practitioner who examined the veteran 
in June 2004 and provided a rationale for an opinion which is 
contrary to the veteran's claim for secondary service 
connection for a right hip disorder, is against a finding 
that the veteran's service-connected right knee disorder 
either caused a right hip disorder or has worsened the 
underlying condition of a right hip disorder.  The Board has 
reached this conclusion in view of the fact that the only 
health care provider (the veteran's family doctor) who 
evidently holds an opinion that the veteran's service-
connected right knee disorder caused or has aggravated a 
right hip disorder did not state any convincing rationale for 
that opinion and, also, in view of the additional facts that 
another physician who is apparently a partner of the 
veteran's family doctor found that most of the veteran's 
right hip symptoms are related to his low back disorder with 
right sacroiliitis and this other physician did not find that 
the veteran's service-connected right knee disorder caused or 
has aggravated a right hip disorder.  Entitlement to service 
connection for a right hip disorder as secondary to residuals 
of postoperative anterior cruciate ligament reconstruction of 
the right knee is, therefore, not established.  See 38 C.F.R. 
§ 3.310(a) (2005); Allen, Hunt,  supra.  As the preponderance 
of the evidence is against the veteran's claim for secondary 
service connection for a right hip disorder, the benefit of 
the doubt doctrine does not apply on that issue.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Increased Rating Claim

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (rating schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When there 
is a question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's service-connected residuals of postoperative 
anterior cruciate ligament reconstruction of the right knee 
are rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005), pertaining to other impairment 
of a knee, which provides that slight recurrent subluxation 
or lateral instability warrants an evaluation of 10 percent.  
Moderate recurrent subluxation or lateral instability 
warrants an evaluation of 20 percent.  An evaluation of 30 
percent requires severe recurrent subluxation or lateral 
instability.  "Subluxation" is an incomplete or partial 
dislocation.  See Dorland's at 1596.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2005).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2005).  

A diagnostic code based on limitation of motion of a joint 
does not subsume 38 C.F.R. § 4.40 and 38 C.F.R. § 4.14, which 
prohibits rating the same disability under different 
diagnoses, does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The evidence reviewed by the Board on the issue of 
entitlement to an evaluation in excess of 20 percent for 
residuals of postoperative anterior cruciate ligament 
reconstruction of the right knee includes: the reports of a 
VA joints examination in October 2003, conducted by a nurse-
practitioner, and of a VA consult in December 2003 by a 
physician who is an orthopedic specialist; the operative 
report of the veteran's private right knee surgery performed 
in June 2005; post-operative follow-up treatment notes by a 
physician's assistant associated with the veteran's private 
family doctor; and the veteran's testimony at the August 2005 
hearing.

The evidence of record shows that the veteran has not had any 
dislocation or subluxation [partial dislocation] of his right 
knee during the appeal period and that the ligaments of his 
right knee were stable when tested by the examining VA nurse 
practitioner in October 2003 and by the VA orthopedic 
physician in December 2003.  In June 2005, the veteran 
underwent the surgical procedures of a diagnostic 
arthroplasty of his right knee, chondroplasty to the medial 
compartment and to the patellofemoral joint, and, according 
to the private operative report, "a little bit of 
debridement" of torn fibers of the ACL [anterior cruciate 
ligament].  The office notes of the veteran's post-operative 
follow-up visits to the private physician's assistant in late 
June 2005 and in August 2005 did not report any instability 
of the veteran's right knee.  Although the relative severity 
of recurrent subluxation and/or lateral instability of a knee 
is the basis for assigning a disability rating under 
Diagnostic Code 5257, the Board must find as a fact in the 
veteran's case that there has not been during the appeal 
period any recurrent subluxation or lateral instability of 
his right knee.            

It would not be appropriate to rate the veteran's service-
connected residuals of postoperative anterior cruciate 
ligament reconstruction of the right knee under the 
provisions of the diagnostic code pertaining to degenerative 
arthritis, 38 C.F.R. § 4.71a, Diagnostic Code 5003, because 
arthritis (inflammation of a joint, see Dorland's at 140) 
must be established by X-ray findings in order to rate under 
that diagnostic code and, in the veteran's case, although his 
private family doctor stated in November 2003 that the 
veteran had osteoarthritis of the right knee and the VA nurse 
practitioner who conducted the VA examination in June 2004 
diagnosed osteoarthritis of both of the veteran's knees, the 
only X-rays of record of the veteran's knees during the 
appeal period are VA X-rays taken in February 2003, and 
neither the VA radiologist who read those X-rays in February 
2003 nor the VA consulting orthopedic specialist who reviewed 
those X-rays in December 2003 reported that they showed any 
arthritis of the veteran's right knee.  The Board finds that, 
due to their superior training and expertise, the VA 
radiologist and the VA orthopedic specialist were more 
qualified to determine whether the veteran had/has arthritis 
of his right knee than the veteran's family doctor or a VA 
nurse practitioner, and, on that basis, the Board finds that 
degenerative arthritis of the veteran's right knee is not 
established by X-ray finding so as to permit evaluation of 
his service-connected right knee disability under Diagnostic 
Code 2003.

Nevertheless, the range of motion of the veteran's right knee 
reported by the VA and private health care providers, both 
physicians and nurse practitioners, who have measured it 
during the appeal period would not result in a rating higher 
than the 20 percent rating currently assigned for the 
veteran's service-connected right knee disability.  All 
examiners have reported that the extension of the veteran's 
right knee on range of motion testing is to zero degrees, or 
normal.  See 38 C.F.R. § 4.71, Plate II [showing normal range 
of motion of a knee is extension to zero degrees and flexion 
to 140 degrees].  Therefore, there is no competent medical 
evidence of record showing that the veteran's extension of 
the right knee is limited to 10 degrees, which is the 
limitation of extension of a leg required by 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, pertaining to limitation of 
extension of a leg, for a disability evaluation of 10 
percent.   

The VA nurse practitioner who examined the veteran in October 
2003 found that he had 125 degrees of flexion of the right 
knee, as did the VA orthopedic specialist who examined the 
veteran in December 2003.  The private physician's assistant 
who saw the veteran for a post-operative follow-up evaluation 
in late June 2005 reported that he "lacked a few degrees" 
of full motion of his right knee.  Therefore, there is no 
competent medical evidence of record showing that the 
veteran's flexion of the right knee is limited to 45 degrees, 
which is the limitation of flexion of a leg required by 
38 C.F.R. § 4.71a, Diagnostic Code 5260, pertaining to 
limitation of flexion of a leg, for a disability evaluation 
of 10 percent.          

Under the analysis stated above, the criteria of Diagnostic 
Codes 5003, 5257, 5260, and 5261 for a compensable schedular 
evaluation for the veteran's service-connected right knee 
disability have not been met.  (For degenerative arthritis 
established by X-ray findings, not shown in the veteran's 
case, Diagnostic Code 5003 provides for a compensable rating 
in some cases where the limitation of motion of the joint in 
question is not shown to warrant such a rating).  The 
veteran's medical treatment records and the VA and private 
evaluations of his right knee during the appeal period, 
however, have shown some pain on motion of the right knee and 
the veteran's testimony at the January 2006 video conference 
hearing, which the Board finds was credible, shows that he 
has more pain of the right knee on extended use of the knee.  
The veteran indicated in his testimony that his right knee 
disability has had less effect on his ability to perform his 
workplace duties as a letter carrier for the United States 
Postal Service since he was assigned to a "mounting" route 
for the delivery of mail, that is, one which does not require 
him to walk the route.  (Transcript, page 6).  

Because the veteran's service-connected right knee disability 
is not appropriately rated under a diagnostic code based on 
limitation of motion, the holding in DeLuca does not properly 
apply to his case, but the Board will proceed to comment on 
the effect a DeLuca analysis would have on the evaluation of 
the veteran's service-connected right knee disability.     

Any functional loss of the veteran's right lower extremity 
which he has had during the appeal period due to pain and/or 
fatigability of the right knee with extended standing or 
walking is, the Board finds, adequately and appropriately 
compensated by the currently assigned 20 percent disability 
evaluation, and so a DeLuca analysis would not result in an 
allowance of an increased schedular rating for the veteran's 
right knee disorder.  

The Board concludes that there is no reasonable basis in the 
record to establish entitlement to a schedular evaluation in 
excess of 20 percent for the veteran's service-connected 
right knee disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2005).

The veteran is also not entitled to an extraschedular 
evaluation for his service-connected right knee disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2005) 
because there has been no showing by competent evidence that 
such disability is in any way exceptional or unusual.  For 
example, the veteran's service-connected residuals of 
postoperative anterior cruciate ligament reconstruction of 
the right knee have not required frequent hospitalization and 
have not markedly interfered with the veteran's employment 
during the appeal period.  A referral for an evaluation on an 
extraschedular basis is thus not warranted, and the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 20 percent for residuals 
of postoperative anterior cruciate ligament reconstruction of 
the right knee, the benefit of the doubt doctrine does not 
apply on that issue.  38 U.S.C.A. § 5107(b) (West 2002).  










	(CONTINUED ON NEXT PAGE)


ORDER

Service connection is granted for the degree of aggravation 
of right sacroiliitis of the lumbosacral spine attributable 
to the service-connected disability of residuals of 
postoperative anterior cruciate ligament reconstruction of 
the right knee.  

Entitlement to service connection for a right hip disorder as 
secondary to residuals of postoperative anterior cruciate 
ligament reconstruction of the right knee is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of postoperative anterior cruciate ligament 
reconstruction of the right knee is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


